Exhibit 10.2
GENTA INCORPORATED
NOTE AMENDMENT
     This Note Amendment (the “Amendment”) is made and entered into as of
March 9, 2009 by and among Genta Incorporated, a Delaware corporation (the
“Company”), and the Purchasers listed on the Schedule of Purchasers attached
hereto as Exhibit A (each, a “Purchaser” and collectively, the “Purchasers”).
This Amendment amends each of the Senior Secured Convertible Promissory Notes
due June 9, 2010 (the “Notes”) issued pursuant to that certain Securities
Purchase Agreement, dated as of June 5, 2008, by and among the Company and the
purchasers named therein (the “Purchase Agreement”). Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.
     Whereas, pursuant to Section 1.2 of the Notes, the Company desires to pay
the Purchasers interest in shares of the Company’s Common Stock;
     Whereas, the Notes state that, if the Company decides to pay the Purchasers
interest in shares of the Company’s Common Stock, such shares must be Tradable
shares (as defined in the Notes);
     Whereas, on January 26, 2009, the Securities and Exchange Commission
(“SEC”) updated it’s Compliance and Disclosure Interpretations (“CD&Is”) such
that the holding period of the Notes may not be tacked to the holding period of
the shares received as interest prior to the conversion of the Notes, in
determining whether the Rule 144(d)(l) holding period requirement has been
satisfied in regard to such shares;
     Whereas, as a result of the update by the SEC to it’s CD&Is, the shares of
the Company’s Common Stock to be issued as payment of interest on March 9, 2009
will not be Tradable; and
     Whereas, the Purchasers and the Company desire to amend the Notes for the
Interest Payment Date on March 9, 2009 to permit the Company to pay the
Purchasers interest in the form of a new note with the same terms and conditions
as the Notes.
     Now, Therefore, in consideration of the premises and mutual covenants
herein below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Amendment of the Notes.
     1.1 The parties hereby amend Section 1.2 to add the following sentence to
the end of Section 1.2 of each Note as follows:
     “Notwithstanding the foregoing, for the Interest Payment Date on March 9,
2009, the Maker may pay interest on this Note in the form of a new note with the
same terms and conditions as provided herein with an aggregate principal amount
equal to the accrued and unpaid interest for such Interest Payment Date.”
2. Miscellaneous.
     2.1 Governing Law. This Amendment shall be governed by and construed in
accordance

 



--------------------------------------------------------------------------------



 



with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction. This Amendment shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.
     2.2 Full Force and Effect. Except as expressly amended by this Amendment,
the terms and conditions of the Purchase Agreement and the Notes remain in full
force and effect.
     2.3 Conflict of Terms. In the event of a conflict between this Amendment
and any provision of any of the Purchase Agreement or the Notes, the terms of
this Amendment shall control.
     2.4 Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument. The provisions of Section I hereof shall become effective
immediately when counterpart signature pages to this Amendment have been
executed and delivered to the Company by (y) the Company and (z) holders of all
outstanding Notes. All parties need not sign the same counterpart signature
page. Execution by facsimile shall have the same effect as an original
signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Note Amendment as
of the date set forth in the first paragraph hereof.

            GENTA INCORPORATED
      By:   /s/ Raymond P. Warrell         Name:   Raymond P. Warrell, Jr.,
M.D.        Title:   Chairman and Chief Executive Officer     

[SIGNATURE PAGES CONTINUE]
[Signature Page to Note Amendment]

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Purchasers

          Name   Note #
 
       
Arcus Ventures Fund
    1  
667-2 (Baker)
    2  
667-1 (Baker)
    3  
14159, L.P. (Baker)
    4  
Baker Brothers Life Sciences, L.P.
    5  
Boxer Capital, LLC
    6  
Cat Trail Private Equity Fund, LLC
    9  
Loretta Itri
    16  
Radcliffe SPC, Ltd
    20  
Raymond P. Warrell, Jr.
    21  
Raymond P. Warrell, Jr.
    26  
Rockmore Investment Master Fund Ltd.
    22  
Rodman & Renshaw LLC
    23  
Tang Capital Partners, LP
    25  

 